Felton, Justice.
Although this appeal is nominally by the two appellants "individually and as members of the Board of Education of Hall County, Georgia,” it is from the same declaratory judgment as the appeal in Bd. of Educ. of Hall County v. Shirley, 226 Ga. 770 (177 SE2d 711) and involves no relief sought or granted against the appellants as individuals. Since a majority of the five-member board was required to initiate an appeal, Code § 102-102 (5); Styles v. Waters, 212 Ga. 644 (94 SE2d 702), this appeal by less than a majority must be dismissed.

Appeal dismissed.


All the Justices concur.